Citation Nr: 0740993	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  05-35 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, to include as secondary to service-connected 
hypertension.



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active service from March 1969 to May 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which, in pertinent part, denied the 
claim of service connection for diabetes mellitus, type II.


FINDINGS OF FACT

1.  Diabetes mellitus was not present in service or 
manifested for many years thereafter, and is not shown to be 
otherwise related to service.

2.  Service connection is in effect for hypertension, 
evaluated as 10 percent disabling.

3.  No relationship, direct or otherwise, between service-
connected hypertension and diabetes mellitus is shown.


CONCLUSION OF LAW

The criteria to establish service connection for diabetes 
mellitus, type II, to include as secondary to a service-
connected disability, have not been met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3,307, 3.309, 3.310 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in September 
2004.  This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim.  A March 2006 
letter advised the veteran of how VA assigns disability 
ratings and effective dates and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA outpatient treatment records, and private 
medical records are associated with the claims file.

While the veteran was not afforded a VA examination, in this 
circumstance, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the veteran has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorder in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and the current disorder, if shown.  The veteran has not done 
so, and no evidence thus supportive has otherwise been 
obtained.  Here, as in Wells, the record in its whole, after 
due notification, advisement, and assistance to the veteran 
under the VCAA, does not contain competent evidence to 
suggest that the disorder is related to the veteran's 
military service.

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A. § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002) 
(holding that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and where, 
the claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had had continuous 
symptoms of the disorder [i.e., ringing in the ears] since 
his discharge.  Because there was evidence of record 
satisfying two of the requirements of the statute, i.e., 
competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim.  As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


Merits of the Claim

The veteran seeks service connection for diabetes mellitus, 
type II, to include as secondary to service-connected 
hypertension.  Having carefully considered the claim in light 
of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).

Service connection may presumed, for certain chronic 
diseases, such as diabetes, which are manifested to a 
compensable degree (10 percent for diabetes) within a 
prescribed period after discharge from service (one year for 
diabetes), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury . . . ." 38 
C.F.R. § 3.310(a) (2007).  See Libertine v. Brown, 9 Vet. 
App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(b).  
Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.

The veteran asserts that his diabetes is secondary to his 
service-connected hypertension.

The veteran has a current diagnosis of diabetes mellitus, 
type II, as shown in an August 2004 VA medical record.  The 
record also reflects that the veteran is in receipt of 
service connection for hypertension.  Therefore, the question 
remains as to whether there is a nexus between the current 
diabetes mellitus, type II, and the service-connected 
hypertension.

Review of the claims file reveals that there is no competent 
medical evidence of a nexus between the veteran's current 
diagnosed diabetes mellitus, type II, and his service-
connected hypertension.  By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
None of the medical evidence of record relates the veteran's 
diabetes mellitus, type II, to his hypertension, and the 
veteran has not submitted or alluded to any evidence that 
would support his claim for service connection.  Therefore, 
service connection for diabetes mellitus, type II, as 
secondary to service-connected hypertension is not warranted.

The Board has also considered whether the veteran's diabetes 
mellitus, type II, is directly related to his service.  

The service medical records are devoid for any complaint, 
treatment, or diagnosis of diabetes.  In addition, the 
veteran's March 1973 separation Report of Medical Examination 
indicates that the veteran's sugar testing was negative.

Moreover, the first evidence of a diagnosis of diabetes 
mellitus, type II, is in August 2004, which is more than 30 
years after the veteran's discharge from service.  As such, 
service connection for diabetes mellitus, type II, on a 
presumptive basis as a chronic disability is not warranted as 
diabetes did not manifest within one year after the veteran's 
discharge from service.  38 C.F.R. §§ 3.307, 3.309.  Further, 
the passage of so many years between discharge from active 
service and the objective documentation of a claimed 
disability is a factor that weighs against a claim for 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

More significantly, there is no competent medical evidence of 
a nexus between the veteran's current diagnosed diabetes 
mellitus, type II, and his service.  38 C.F.R. § 3.159(a); 
Espiritu, 2 Vet. App. at 494.  In this regard, none of the 
medical evidence of record relates the veteran's diabetes 
mellitus, type II, to any event or incident during active 
military duty.

Without evidence of a disability during service or competent 
medical evidence of a nexus, service connection on a direct 
basis is not warranted.  Hence, service connection for 
diabetes mellitus, type II, is not warranted as directly 
related to service or as secondary to service-connected 
hypertension.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).







ORDER

Service connection for diabetes mellitus, type II, to include 
as secondary to service-connected hypertension, is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


